Title: 1774. Monday. Octr. 24.
From: Adams, John
To: 


       In Congress, nibbling and quibbling—as usual.
       There is no greater Mortification than to sit with half a dozen Witts, deliberating upon a Petition, Address, or Memorial. These great Witts, these subtle Criticks, these refined Genius’s, these learned Lawyers, these wise Statesmen, are so fond of shewing their Parts and Powers, as to make their Consultations very tedius.
       Young Ned Rutledge is a perfect Bob o’ Lincoln—a Swallow—a Sparrow—a Peacock—excessively vain, excessively weak, and excessively variable and unsteady—jejune, inane, and puerile.
       
       Mr. Dickinson is very modest, delicate, and timid.
       Spent the Evening at home. Coll. Dyer, Judge Sherman and Coll. Floyd came in and spent the Evening with Mr. Adams and me. Mr. Mifflin and General Lee came in. Lee’s Head is running upon his new Plan of a Battallion.
      